United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1014
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

          Jamon Lonzel Winfrey, also known as Jamon Lonzell Winfrey

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                          Submitted: December 13, 2021
                             Filed: January 31, 2022
                                 ____________

Before LOKEN, ARNOLD, and STRAS, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       Jamon Winfrey pleaded guilty to a felon in possession of a firearm offense in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was sentenced under the
Armed Career Criminal Act (“ACCA”) because his multiple prior felony convictions
included three predicate serious drug offenses. See 18 U.S.C. § 924(e)(1). One of
the ACCA predicates was a 1990 state court felony conviction when Winfrey was
fifteen years old. At sentencing, Winfrey objected that an ACCA enhancement based
on this juvenile offense would violate the Eighth Amendment as construed in Miller
v. Alabama, 567 U.S. 460 (2012). The district court1 overruled the objection,
concluding it was foreclosed by Eighth Circuit precedent. Varying downward, the
court sentenced Winfrey to 135 months’ imprisonment followed by a 21-month
consecutive sentence for committing this offense while on supervised release for a
prior offense. Winfrey appeals the sentence, arguing the district court erred in
rejecting his Eighth Amendment contention. We review this claim of constitutional
sentencing error de novo. See United States v. Emmert, 825 F.3d 906, 910 (8th Cir.
2016), cert. denied, 137 S. Ct. 1349 (2017). Agreeing Winfrey’s contention is
foreclosed by controlling Eighth Circuit precedents, we affirm.

       In a series of cases governing juvenile criminal sentencing, the Supreme Court
established that the concept of proportionality central to the Eighth Amendment
requires recognition that “because juveniles have lessened culpability they are less
deserving of the most severe punishments.” Graham v. Florida, 560 U.S. 48, 68
(2010). In Roper v. Simmons, 543 U.S. 551, 578 (2005), the Court held that the
Eighth Amendment “forbid[s] imposition of the death penalty on offenders who were
under the age of 18 when their crimes were committed.” In Graham, 560 U.S. at 82,
the Court held that “[t]he Constitution prohibits the imposition of a life without parole
sentence on a juvenile offender who did not commit homicide.” In Miller, the Court
held “that mandatory life without parole for those under the age of 18 at the time of
their crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual
punishments.’” 567 U.S. at 465.

      Roper, Graham, and Miller reviewed sentences initially imposed on juvenile
offenders. Winfrey argues that using his juvenile offense to apply an ACCA
enhancement to the sentence imposed for his adult felon-in-possession offense is “the


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                          -2-
functional equivalent of a mandatory no parole sentence” and therefore is
unconstitutional under Miller. In United States v. Jones, 574 F.3d 546, 553 (8th Cir.
2009), we rejected the contention that an ACCA enhancement based on crimes
committed as a juvenile was unconstitutional under Roper, concluding that “Roper
does not deal specifically -- or even tangentially -- with sentence enhancement.” In
United States v. Sykes, we reaffirmed our decision in Jones and held that “[n]either
Roper nor Graham prohibit sentence enhancement based on convictions incurred as
a juvenile.” 809 F.3d 435, 440 (8th Cir.), cert. granted, judgment vacated on other
grounds, 137 S. Ct. 124 (2016).2

       Acknowledging these adverse precedents, Winfrey argues that we should not
view Jones as binding on our panel because it was decided prior to Miller. True
enough, but Miller simply applied the reasoning of Roper and Graham to an
additional type of juvenile sentence -- mandatory life without parole. Miller did
nothing to cast in doubt our prior determination that cases imposing Eighth
Amendment limitations on initial juvenile sentences do not control recidivist
sentencing enhancements for adult offenders. When a recidivist enhancement such
as the ACCA is applied in sentencing an adult offender like Winfrey, “100% of the
punishment is for the offense of conviction,” with the enhancement serving as a
“stiffened penalty for the latest crime, which is considered to be an aggravated
offense because it is a repetitive one.” United States v. Rodriquez, 553 U.S. 377, 386
(2008) (cleaned up). Therefore, not surprisingly, we have upheld the use of juvenile
offenses in imposing recidivist sentencing enhancements since the Supreme Court
decided Miller, both in Sykes, 809 F.3d at 439-40, and in Emmert, 825 F.3d at 910
(18 U.S.C. § 2252(b)(2) enhancement). See also Wright v. United States, 902 F.3d
868, 872 n.5 (8th Cir. 2018).

      2
       On remand, we vacated our prior decision because the state law burglary
convictions at issue were no longer ACCA predicates, but we did not reconsider our
interpretation of Roper and Graham. See United States v. Sykes, 727 F. App’x 908,
909 (8th Cir. 2018).
                                         -3-
      Here, Winfrey’s ACCA-enhanced sentence punishes him for a crime he
committed when he was 45 years old. The reasoning underlying Roper, Graham, and
Miller -- that juveniles offenders have reduced culpability and greater capacity for
rehabilitation -- cannot excuse Winfrey’s actions. “Unlike defendants who receive
severe penalties for juvenile offenses and are thus denied a chance to demonstrate
growth and maturity, ACCA recidivists have been given an opportunity to
demonstrate rehabilitation, but have elected to continue a course of illegal conduct.”
United States v. Orona, 724 F.3d 1297, 1308 (10th Cir.) (cleaned up), cert. denied
571 U.S. 1034 (2013); accord United States v. Hunter, 735 F.3d 172, 176 (4th Cir.
2013), cert. denied 572 U.S. 1074 (2014).

     The judgment of the district court is affirmed. We deny Winfrey’s pro se
motion and renewed motion for appointment of new appellate counsel.
                    ______________________________




                                         -4-